Citation Nr: 1145713	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left ear hearing loss and an increased (compensable) rating for the Veteran's right ear hearing loss, which already had been service connected.

In a March 2011 decision, however, the Board granted service connection for the left ear hearing loss - in turn meaning the Veteran now had service-connected bilateral (right and left ear) hearing loss.  The Board therefore then remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to have him undergo another VA compensation examination to reassess the severity of his hearing loss and to reevaluate it as bilateral, rather than unilateral.

The AMC implemented the Board's decision later in March 2011 and assigned an initial noncompensable rating for the bilateral hearing loss retroactively effective from July 16, 2008, the date of receipt of the claim.  The Veteran had the requested VA compensation examination in June 2011 and, after considering the results, the AMC issued a supplemental statement of the case (SSOC) later in June 2011 denying a compensable rating for the bilateral hearing loss.  So this claim is again before the Board.


FINDING OF FACT

The results of two VA audiological evaluations show the Veteran has Level I hearing acuity in his right ear and, at worst, Level III hearing acuity in his left ear. 



CONCLUSION OF LAW

The criteria are not met for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.383, 
4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by means of a July 2008 letter to the Veteran informing him of the evidence required to substantiate the claims he had pending at the time for a higher rating for the hearing loss in his right ear and to establish his entitlement to service connection for the hearing loss in his left ear (since it had not yet been service connected).  The letter also apprised him of his and VA's respective responsibilities in obtaining the evidence and information needed to substantiate these claims.  The letter was sent prior to the initial adjudication of these claims in September 2008, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  Moreover, because service connection since has been granted for the hearing loss in his left ear (that is, in addition to the hearing loss in his right ear), VA does not have to provide additional VCAA notice concerning the "downstream" issue regarding his claimed entitlement to a higher initial rating for this now service-connected bilateral hearing loss.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  Instead, in this situation, according to the holding in Goodwin, etc., the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) [or, here, a supplemental SOC (SSOC)] if the disagreement is not resolved.  And the AMC provided the Veteran this required SSOC in June 2011 citing the statutes and regulations governing the assignment of ratings for bilateral hearing loss and discussing the reasons and bases for not assigning a higher, i.e., compensable rating for his bilateral hearing loss.  He therefore has received all required VCAA notice.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His hearing acuity for both ears was evaluated by VA in September 2008 and June 2011.  The findings from those evaluations contain the information needed to assess the severity of his bilateral hearing loss.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the VA audiologist in June 2011 also fully described the effects of this disability on the Veteran's occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  This VA audiological evaluation therefore complies with the Board's March 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that failure to comply with remand directives is error as a matter of law). 

The Board therefore concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Thus, the Board may proceed with the adjudication of this claim.

II.  Whether a Compensable Rating is Warranted for the Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A "staged" rating is appropriate for an increased-rating claim, however, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  VA must employ this practice to compensate the Veteran for any variances in the severity of his disability, irrespective of whether the rating for his disability is an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for bilateral hearing loss range from zero, i.e., noncompensable to 100 percent.  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percentage of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Applying these criteria to the facts of this case, the Board finds that the AMC properly rated the Veteran's bilateral hearing loss at the noncompensable level.  The evidence for consideration includes the reports of his two VA audiological evaluations, the initial one in September 2008 and the more recent one in June 2011, neither of which supports a compensable disability rating for his bilateral hearing loss. 

During that first evaluation in September 2008, audiometric testing of the right ear revealed a 10-decibel loss at the 1000 Hz level, a 25-decibel loss at the 2000 Hz level, a 75-decibel loss at the 3000 Hz level, and an 85-decibel loss at the 4000 Hz level, for an average decibel loss of 49.  Speech discrimination for this ear was 96 percent.  Audiometric testing of the left ear revealed a 5-decibel loss at the 1000 Hz level, a 65-decibel loss at the 2000 Hz level, an 80-decibel loss at the 3000 Hz level, and a 75-decibel loss at the 4000 Hz level, for an average decibel loss of 56.  Speech discrimination for this ear was 88 percent.  

In June 2011, on remand, additional audiometric testing of the right ear revealed a 15-decibel loss at the 1000 Hz level, a 25-decibel loss at the 2000 Hz level, 
a 75-decibel loss at the 3000 Hz level, and an 80-decibel loss at the 4000 Hz level, for an average decibel loss of 49.  Speech discrimination was 96 percent.  Audiometric testing of the left ear revealed a 25-decibel loss at the 1000 Hz level, a 60-decibel loss at the 2000 Hz level, an 80-decibel loss at the 3000 Hz level, and a 75-decibel loss at the 4000 Hz level, for an average decibel loss of 60.  Speech discrimination was 84 percent.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear based on findings from both examinations by intersecting the percentage of speech discrimination row with the puretone threshold average column.  For the left ear, which has greater hearing loss, Roman Numeral II is derived based on the findings from the September 2008 examination, whereas Roman Numeral III is derived based on the findings from the more recent June 2011 examination.  As explained, each Roman numeral designation is determined by intersecting the percentage of speech discrimination row with the puretone threshold average column.  A 0 percent (or noncompensable) rating is then derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column III.

Thus, the findings contained in these two VA audiological evaluation reports provide no basis for assigning a compensable rating for the Veteran's bilateral hearing loss disability.  In addition to these objective findings on audiometric testing, the Board has considered his statements that his hearing has worsened over the years.  But the VA audiologist who evaluated him in June 2011 commented that his hearing loss causes no effect on usual daily activities, and that his only problem at work is that he is unable to use his hearing aids because of too much noise being amplified.  See Martinak, 21 Vet. App. at 447.  In any event, it is important for the Veteran to understand that ratings for hearing impairment are derived by a "mechanical" - meaning a nondiscretionary - application of the numeric designations assigned after audiological evaluations are rendered, which in this case clearly shows that his bilateral hearing loss was properly rated at the noncompensable level.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran also does not have the type of exceptional patterns of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b) that would require rating his bilateral hearing loss differently.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for his bilateral hearing loss.  And since the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the appeal is denied.


The Board also finds that the schedular noncompensable rating assigned for the Veteran's bilateral hearing loss is not inadequate, such that the claim should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation.  See 38 C.F.R. § 3.321(b)(1).  The rating criteria for hearing loss reasonably describe and contemplate the extent and severity of his disability - including, as mentioned, in his occupational functioning and day-to-day activities.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to a compensable rating for bilateral hearing loss is denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


